EXHIBIT 23.6 CONSENT OF ENGINEER Reference is made to the Annual Report on Form 40-F for the year ended December 31, 2009 (the “Annual Report”) of Teck Resources Limited (the “Company”) to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. We hereby consent to references to our firm’s name and use of our report under the heading “Description of the Business - Oil Sands - Fort Hills Project,” and for “ScheduleC – Report on Resources Data by Independent Qualified Resources Evaluator or Auditor” and all other references to our name included or incorporated by reference in: (i) the Annual Report of the Company; (ii) the Company’s registration statement on Form S-8 (File No. 333-140184); and (iii) the incorporation by reference in registration statements on the Company’s Form F-9 (File No. 333-152735), filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended, or the Securities Act of 1933, as amended as applicable. Yours very truly, SPROULE UNCONVENTIONAL LIMITED /s/ R. Keith MacLeod R. Keith MacLeod, P.Eng. President Dated: March 23, 2010 Calgary, Alberta, Canada
